Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158072                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 158072
  v                                                                 COA: 336120
                                                                    Wayne CC: 16-005484-FC
  CHARLES EDWARD BRITTON,
             Defendant-Appellant.
  ______________________________________/

         On order of the Court, having received notice that defendant-appellant died during
  the pendency of this appeal, the application for leave to appeal is DISMISSED. People v
  Peters, 449 Mich. 515 (1995).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 14, 2018

                                                                               Clerk